Staur Routrs
B-.c.8&. Nc. 2GasedilSecv-00996-SLP Document 367 Filed 03/08 fie idee,

U.S. PeniteneiaryY A.D .rvc<

F.C. Box Foos MAR 08 2019

Flecrence Co. BiadG

 

CA

U.S. DIST. COURT, \WE TERN DIST. OKLA,
oS
—THEeE Att TreDmw erarceae Dis eve coueT

ee

Foe -~me Wecree-\ sistetet ce Ceraurana
_————————————————————————e——eeeeeeSuoueoyoOoOooOoo eS SSS eeSSSSsSsSSSSsSsSsSSSS9SSSS9S gg —————L—L——————__-
?

 

 

 

 

>

 

 

 

 

 

 

 

 

SuAun Fours ? te og

Plaine ete 7 Cace No. CNN: 1S - Gat: a
: ?

v. 2 CLALATEFS Motrien Fore

2 Ceconse- see ation

GA EGa~sy Country Bor €es 2
oF Coury CommMissiontes., e+ al. ’
"befen d ante 7

 

 

 

 

 

A. ‘Cerriee Secu aur

Pro Se el aaet &e Sn aun SOS asks tee court tt YeconsSidec
the Summary Nt ene aseainsex him

 

 

 

 

 

 

6. se ATeOo BicTIOonN
—The courte Scantkecd defendants Manaus ond Fisher's  metion
Pc Summary xed dement on November Ad aol7
P\ ating: €& Stiles ars merit en Foc Tecounsi deration and aseS
st ee Court +o altec and lec amend Summary Awdinemente

 

 

C- Greounss Ecot@ tC et &F
—T Vie Cours Shouid Arantk elaine FFs motion foc recsousicleration

foc “he Tllow tas Teassns

 

 

 

 

 

 

 

 

Ms Grounds Warctrantkins a motion +o recons\ dec inelude (er)
an (arenyenins Change in Conxeouins law, Co) new evidence  previausly
Unavailalole , aud (ey the need 40 Correct ectec oc prevent manat Fest
indvstt ce See SS ecnvants CF wwe Para clere Vi. Asha oes
=x: Kx det F-3d |losS , loin (1ce* ac adoce)

. A Mot Lan +> Yecons \ der “Ss aeeroer. «te Where the couct
has M.S ape rel enced the Teets , a Qarty 5 @ositien or he
controuingy law. xa

 

 

 
Case 5:15-cv-00996-SLP Document 367 Filed 03/08/19 Page 2 of 4

tS. AeaumMment
2. “The Yd ae ment Conteti aS clear eCtol” cf \aw and

 

Cecon Si derat ion \S Necessary AS prevent Mont ese cK in dvusrice

_ See Clauss on Ne Sank) Chem, Workers un, Vocal AI? 34 €.3d
ass (yt ir 1444)

 

wz, The Courts adaption  of§ the masistcere N\udsnes ceport

and Tecommerd arion .s Mant Frestty UndvSt  hecavse + grants

the deFend ants Summacy Nod aement , Soec. Fs Gay

.
>

 

Ca) ~The. TCeport and Tecommendatrion Preduced ly Ahe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Masistrete J udoe. ond adopted by -+he wus. Lstriet
court S\udse , Te Flects ame need  +t0 correct error and for
prevent Wan. €e Sst aA Su etice .
Cb) Contre wins \aw Teautced the WA.S. MAS ST cate \ud see
aad U.S. Mi Srerice court  SNudse ~S Aperehnend +e Facts Correctly
Cc P\ aratci FF S Second Cavse of action Wi tin his
third A meadecd Comel aint \S elaim besed on Delibeccte
mon dt Fre Tence. eee Exhibit n\ and (Ex. \ot & 3) te ched
Ca) “The defend ants LA their Metien Yo Summery
\ vasemen* used 4 We Faown Avice. Loy Canvert+insy elemra FES
Meliiocecetwe. tron At FFevence elaitm Vako an Excessive Ferce claim
Cer Born tha ee U.S. masistcare Nudec and Di setictk cauct
Sdag fatled a mepreheanad he Facts correctly he u-&.
Measisrcere Ludse in bis Ceparte and Cecommendetion  ecreneousiy

 

allesed thot oletnet€E  Sovant \lrability AZanst ot defendant
M ensus evud Fi shec leased om Excessive Force. “This Was
nest sent ond foc dheltbeceve .

 

(<) Neo where Wit tain Pletnc: £F&S& “Titrd [Pmeraded tComelerunr

dees \he aAvieae Excessive Fecce .

 

 

 

 

 
Case 5:15-cv-00996-SLP Document 367 Filed 03/08/19 Page 3 of 4

CG) s+ is mantfesty

UAagnust foc +xhe Court 4 attaw
+hars eCrsc AS eecs* at.

 

< aD e\ ae art FS ise Bt eus

 

 

Cheated of At ee and ‘eke
Court WAS* ANS La loot She @ublic and Plainr: FE \~ is
a. eye aishenacs< oC net Come etenat oud WAAL neenty Ni oleate

 

 

“he public. +rust .

 

Ee Cppetuer on
Eeac +e oe Cea 50us , era Se e\ olwr?t FE

ASes rhe,
Courk +0 ACen AES Meokiou

Se =recousidecation

 

Mered: Februery 1a aota

 

Pececese ct euiy Sulomt seek
S\reun Sirs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 5:15-cv-00996-SLP Document 367 Filed 03/08/19 Page 4 of 4

CEC Fi cate. oF See cyt ce

 

—rhis is +3 Getki fy +h et lw Felocuery \A_ aAvIG
eo this document Was Gent +*« Ke GTruonmrtusy oy

a

 

 

 

 

 

 

 

copy
U.S. Merl *
CAE WU-S. Mistrict Court
U.S - CouttMhouse
AS New, yt street
OXlelomea Ci ry ok Talsd - SO %R

 

 

 

Coitus Zom, « Wesnec Q-c-
AA: Sau (Levine

Watornveys fle (ew

424 Ne Bot. st ars  Elooc
Oklahema  Ciry ok 7TAIS5 ~ (BS

 

 

Ceacect fu Wy Sau mt tred

 

Sreun Sus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
